Citation Nr: 1018909	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  06-34 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to 
January 1950 and from November 1950 to December 1951.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Oakland, California, Department of Veterans' Affairs (VA) 
Regional Office (RO), which denied service connection for 
bilateral hearing loss.  

In September 2009 the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The issue of entitlement to service connection for tinnitus 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  See the 
February 2010 Written Brief Presentation by the Veteran's 
representative.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran was exposed to acoustic trauma while engaging 
in combat with the enemy.

3.  Competent evidence of bilateral hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the Veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability 
and service, is not of record.  




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service or 
aggravated by service, nor may sensorineural hearing loss be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2005 letter sent to the Veteran.  In 
the letter, VA informed the Veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  In the present appeal, a 
March 2006 letter to the Veteran included the type of 
evidence necessary to establish disability rating and 
effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  In connection 
with the current appeal, VA obtained VA outpatient treatment 
records from March 2000 to October 2005 and private treatment 
records dated February 2001 to January 2006.  Attempts to 
obtain the Veteran's service treatment records from the 
service department have been made.  The service department 
responded in December 2005 that they were unable to locate 
the Veteran's service treatment records.  However, of record 
are the Veteran's Report of Separation from the Armed Forces 
of the United States and Certificate of Service.  The Board 
nevertheless recognizes that it has a heightened duty to 
explain its findings and conclusions because of the missing 
records and to carefully consider the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

The Veteran was also afforded VA examinations in connection 
with his claim of service connection for bilateral hearing 
loss.  The examiners reviewed the Veteran's medical history, 
recorded pertinent examination findings, and provided 
conclusions with supportive rationale.  The Board finds that 
the VA examination reports are probative.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

II.  Decision  

The Veteran contends that his current hearing loss is 
causally related to his active service.  In his April 2005 
application, the Veteran asserted that during service, he was 
exposed to many loud noises due to his presence near the 
firing of anti-aircraft artillery and while working with 
heavy equipment as a port engineer.  He asserts that service 
connection is warranted for his current bilateral hearing 
loss.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.  

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).  

The Board notes that in cases where the Veteran's service 
treatment records are through no fault of his own, 
unavailable, a heightened duty exists to assist the Veteran 
in the development of the case and to provide reasons or 
bases for any adverse decision rendered without these 
records.  See O'Hare v. Derwinski, 1 Vet App. 365 (1991); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, 
VA has made unsuccessful attempts to obtain the Veteran's 
missing service treatment records.  The Veteran has been 
advised of the RO's unsuccessful efforts and was requested to 
send any pertinent records he had.  Thus, the Board concludes 
that VA's heightened duty to assist the Veteran is satisfied.  
The Board is also mindful of the heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  

In any case where a Veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
Veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).  

Section 1154(b), however, can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat Veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A Veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In the present case, service records reflect that the Veteran 
had active service from January 1949 to January 1950 and from 
November 1950 to December 1951.  His DD Form 214 shows that 
his military occupational specialty (MOS) was a track 
mechanic, and he was also deemed qualified by the military 
for a Rifle M-1 marksman and a Carbine M-1 sharpshooter.  The 
Board notes that these qualifications are not indicative of 
combat, and the Veteran received no service awards, medals, 
or badges either time in service.  However, the Veteran's 
representative contends that the Veteran served overseas for 
five months between 1950 and 1951, and that he was in combat 
at that time.  The Board finds the representative's assertion 
credible, and the Veteran's participation in combat against 
enemy forces is conceded.  Thus, the Veteran's testimony 
regarding his exposure to significant acoustic trauma is 
accepted.  38 U.S.C.A. § 1154(b).  

As previously noted however, the provisions of 38 U.S.C.A. § 
1154(b) do not allow a combat Veteran to establish service 
connection with lay testimony alone.  Rather, the statute 
relaxes the evidentiary requirements for determining what 
happened during service and is used only to provide a factual 
basis for a determination event or injury occurred in 
service.  It does not establish the requisite link between 
service and any current disability.  

Having determined that the Veteran was exposed to noise 
during service, the Board must now consider whether the 
currently-diagnosed bilateral hearing loss is causally 
related to such exposure.  To this end, the medical evidence 
of record has been reviewed, and will be discussed in 
pertinent part below.  

It is acknowledged that the Veteran is competent to report 
observable symptoms such as hearing loss and ringing in the 
ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence. Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Veteran has essentially contended that his 
hearing has existed since his military service.  Again, he is 
competent to state that he was exposed to acoustic trauma as 
a result of military service.  This is even more heightened 
in the present case because the Veteran's service treatment 
records are not available.  However, there is no objective 
medical evidence of record of bilateral hearing loss and 
being caused by in-service noise exposure during service or 
immediately thereafter.  

In April 2006, the Veteran was afforded a VA examination for 
his bilateral hearing loss.  The Veteran informed the VA 
examiner that he served in 90 millimeters anti-aircraft in 
gun battalion and in the port engine unit as a heavy 
equipment mechanic during his active military service.  After 
discharge from service, he explained that he worked as a 
heavy equipment operator and sawmill worker for 15 and 20 
years, respectively.  After audiological testing, the VA 
examiner diagnosed the Veteran with moderate to severe 
sensorineural hearing loss.  The VA audiologist determined 
that because the claims file did not include military records 
showing complaints, treatment, or diagnosis of hearing loss 
while on active duty nor evidence of hearing loss shortly 
after discharge from service, then the current hearing loss 
is "less likely as not caused by or a result of noise 
exposure while on active duty in the military."  He 
explained that the Veteran's current hearing loss is most 
likely to have been significantly exacerbated by his 
occupational noise exposure as a heavy equipment operator and 
sawmill worker.  

The case was remanded by the Board for an additional VA 
examination.  Thereafter, the Veteran underwent an audiologic 
examination for his hearing in November 2009.  During the 
examination, the Veteran reported noise exposure in service 
while serving as a track mechanic and post service noise 
exposure after working with heavy equipment for approximately 
15 years and as an sawmill worker for 20 years.  Upon a 
review of the claims file and physical examination of the 
Veteran, the VA examiner diagnosed the Veteran with 
sensorineural bilateral hearing loss.  He opined that the 
Veteran's current hearing loss is "less like[l]y as not 
caused . . . by or a result of noise exposure in the 
military."  The VA examiner explained that although the 
Veteran may have been exposed to military noise, and hearing 
loss may have occurred while the Veteran was in service, it 
has been overshadowed by the years of significant 
"occupational noise exposure, aging, medical, and 
environmental factors."  The low frequency component of the 
hearing loss bilaterally is not consistent with a noise-
induced hearing loss.  There is no contrary medical opinion 
or medical evidence in the record, and neither the Veteran 
nor his representative has identified or alluded to such 
medical evidence or opinion.  The VA examination report 
clearly states that the Veteran's claims file was available 
and reviewed.  The VA examiner reviewed the Veteran's 
subjective history, clinical findings, and rendered an 
opinion with supportive rationale.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Thus, the Board considers 
the November 2009 VA opinion adequate, and service connection 
for bilateral hearing loss must be denied.  

The Veteran himself believes that this current bilateral 
hearing loss is causally related to active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, to the extent that the holding in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be 
interpreted to enable a lay person to speak as to etiology in 
some limited circumstances involving only observable factors, 
the question of causation here involves complex issues that 
the Veteran is not competent to address.  

The Board has also considered whether service connection for 
bilateral hearing loss is warranted on a presumptive basis.  
Under 38 C.F.R. § 3.309(a), organic disease of the nervous 
system, to include sensorineural hearing loss, is regarded as 
a chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).

As the evidence of record fails to establish any clinical 
manifestations of hearing loss manifest to a degree of 10 
percent or more within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

In sum, there is no support for a grant of service connection 
for bilateral hearing loss.  As the preponderance of the 
evidence is against the claim, the benefit of the 



doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


